DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on February 25, 2022 has been received. Claims 11 and 13-20 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on February 25, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the parallelogram or rhomboid shape of the main body, as recited in amended claim 1, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
See related rejection(s) under 35 USC 112 below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:
“said optional first slot” should read “said first slot,” to enhance clarity
Claim 16 is objected to because of the following informalities:
“by means of plurality of dividing segments” should read “by said plurality of dividing segments,” to enhance clarity
“a first dividing segment” should read “a first dividing segment of said plurality of dividing segments,” to enhance clarity
“a second dividing segment” should read “a second dividing segment of said plurality of dividing segments,” to enhance clarity
“a third dividing segment” should read “a third dividing segment of said plurality of dividing segments,” to enhance clarity
“a fourth dividing segment” should read “a fourth dividing segment of said plurality of dividing segments,” to enhance clarity
“the fifth dividing segment” should read “a fifth dividing segment of said plurality of dividing segments,” to enhance clarity
“horizontal and vertical axes” should read “horizontal and vertical axes of said main body,” to enhance clarity
Claim 17 is objected to because of the following informalities:
“its external surface” should read “an external surface of the main body,” to enhance clarity
Claim 18 is objected to because of the following informalities:
“wherein said at least one means for temporary interconnection are coupled detachably with a free second end of said two straps, which is opposite with respect to said first end” should read “wherein said at least one means for temporary interconnection are coupled detachably with said second end of said two straps, which is a free end and is opposite with respect to said first end”
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Applicant’s attention is directed to the limitation “means for temporary interconnection” recited in at least claims 11 and 18-20.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites the limitation “a folding main body, which is parallelogram or rhomboid shaped.” The limitation lacks proper support in the disclosure as filed, which merely describes the main body as “substantially” parallelogram or rhomboid shaped (see, for example, page 4, lines 27-30 of marked-up specification filed on January 6, 2020) and not perfectly parallelogram or rhomboid shaped. See also Figs. 1-3, which clearly show that the main body (4) includes squared-off ends, rounded corners, and curved sides, is not perfectly parallelogram or rhomboid shaped.
See below.
Dependent claims are rejected at least for depending from rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations “a folding main body, which is parallelogram or rhomboid shaped” and “said main body having rounded corners.” The limitations in combination are indefinite, as parallelograms and rhomboids are both polygons, which by definition have non-rounded corners (see definition 1 of “polygon” via Merriam-Webster: “a closed plane figure bounded by straight lines”). For purposes of examination, the Examiner will interpret the limitations in combination as follows: “a folding main body, which is shaped like a parallelogram or rhomboid with rounded corners.” 
Similarly, claim 14 recites the limitation “wherein said second slot has a rectangular shape, with rounded corners” and claim 15 recites the limitation “wherein said third slot is isosceles triangle shaped, with rounded corners,” which are indefinite for at least the same reason(s) discussed above. For purposes of examination, the Examiner will interpret the limitations as follows, respectively: “wherein said second slot is shaped like a rectangle with rounded corners” and “wherein said third is shaped like an isosceles triangle with rounded corners.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 18, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Patent No. 4,229,835) in view of Garneau (US PG Pub 2013/0000025), further in view of Jacobs (US Patent No. 3,807,793), further in view of Hazlewood et al. (herein Hazlewood)(US PG Pub 2017/0202278).
Regarding claim 11, Shaw discloses a protection device (10) for an ischial, perineal, and urogenital area of a user (see Figs. 5a-5b and column 1, lines 6-66), the protection device comprising:
a main body (12, 14, 16a) having an internal surface is coupled with at least one padding (16, see Figs. 1-2 and column 3, lines 8-49);
two straps (fastening straps 26) coupled at a first end (proximal end) of each strap with said main body (see Figs. 1-2 and column 3, lines 50-64); and
at least one fastener (28) coupled with a second end (distal end) of one of said straps (see Figs. 1-5 and column 3, lines 50-64; fastening hooks 28 are configured to detachably fasten to apertures 30 on distal ends of fastening straps 28).
Shaw fails to explicitly disclose wherein the two straps (26) are elastically extendable. Shaw is silent as to the particular material of the straps.
However, Shaw further discloses an elastic band (18) extending between the two fastening straps, as well as a pair of elastic straps (22, 24) extending along opposite edges of the main body (see column 3, lines 8-20 and column 3, line 65 – column 4, line 3), so as to provide an elasticized force to support and secure the protection device on the wearer’s body (see column, line 65 – column 4, line 3). It is also noted that providing an elastic material for the straps provides greater comfort to the wearer by allowing the straps to expand and fit snugly with the wearer’s body.
Therefore, based on Shaw’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shaw’s fastening straps to also be made of an elastically extendable material; as Shaw already teaches the use of elastic straps elsewhere in the protection device, and doing so would provide an elasticized force to support and secure the protection device on the wearer’s body, as well as enhance wearer comfort by allowing the straps to expand and fit snugly with the wearer’s body.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Shaw also fails to disclose wherein the main body is a folding main body, and wherein the at least one padding is a plurality of paddings separated by a plurality of dividing segments.
However, Garneau teaches a protection device (20) for an ischial, perineal, and urogenital area of a user (see paragraphs 0002, 0007-0009 and 0034), the protection device comprising a main body (22, 24, 26) comprising a plurality of paddings (32, 36, 38, 39) separated by a plurality of dividing segments (30, 42, see Figs 1-2 and paragraphs 0039-0045 and 0056), so as to provide a plurality of distinct padded areas to cushion particular portions of the wearer’s body, while also enhancing flexibility of the main body to allow the protection device to flex and move with the wearer’s body during use (see paragraphs 0002, 0006-0008, 0043-0045, and 0056).
Therefore, based on Garneau’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shaw’s padded main body to include a plurality of paddings separated by a plurality of dividing segments; as doing so would provide a plurality of distinct padded areas to cushion particular portions of the wearer’s body, while also enhancing flexibility of the main body to allow the protection device to flex and move with the wearer’s body during use.
As modified, Shaw’s main body would form a folding main body (i.e., adapted for and capable of being folded along hinge lines/grooves 30, 42 of Garneau, see Figs. 1-2 and 4 and paragraphs 0043-0045 and 0056 of Garneau). 
Shaw further fails to disclose wherein the main body has a parallelogram or rhomboid shape with rounded corners, and wherein the main body has a first diagonal intersecting, approximately two-thirds along a length of said main body, a second diagonal, said main body having two adjacent longer sides of equal length and two adjacent shorter sides of equal length.
However, Jacobs teaches a padded protective device for a groin area of a cyclist (see Fig. 1 and column 1, lines 1-33) comprising a main member (10) having a plurality of distinct padding portions (20, 22, 24, 26, 28) divided by a plurality dividing segments (19; see Fig. 1 and column 1, line 66 – column 2, line 11); wherein said main member has a parallelogram or rhomboid shape with rounded corners (see Fig. 1), wherein the main body has a first diagonal intersecting, approximately two-thirds along a length of said main body, a second diagonal, said main body having two adjacent longer sides of equal length and two adjacent shorter sides of equal length (see annotated Fig. 1; column 1, lines 5-33; and column 2, lines 12-19), as such a shape would provide proper accommodation for the pelvic bone/area of the user, to reduce points of pressure, abrasions, and soreness (see column 1, lines 5-33 and column 2, lines 12-19).

    PNG
    media_image1.png
    526
    730
    media_image1.png
    Greyscale

Therefore, based on Jacobs’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shaw’s padded main body to have a parallelogram or rhomboid shape with rounded corners, and a first diagonal intersecting, approximately two-thirds along a length of said main body, a second diagonal, said main body having two adjacent longer sides of equal length and two adjacent shorter sides of equal length; as such a shape would provide proper accommodation for the pelvic bone/area of the user, to reduce points of pressure, abrasions, and soreness.
Shaw further fails to disclose wherein the at least one fastener is at least one means for temporary interconnection (interpreted under 35 USC 112(f) to include conventional clips or a magnetic double hook, see page 6, lines 18-22 of Applicant’s specification). Instead, Shaw teaches a hook-type fastener (28; see Fig. 4 and column 3, lines 50-64).
However, Hazlewood teaches a protective pad (10) for protecting a portion of a wearer’s body, comprising a padded main body (12, 14) and a pair of adjustable, body-encircling elastic straps (18, 20; see Figs. 1-2 and paragraphs 0016-0017), the protective pad further including at least one fastener (22) comprising buckles, clasps, hook and loops, magnets, clips, snaps, or knots (see paragraph 0016).
Based on Hazlewood’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Shaw’s hook-type fastener to be a clip-type fastener, as such a modification would be nothing more than a simple substitution of one known garment fastener for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 18, the modified device of Shaw (i.e., Shaw in view of Garneau, Jacobs, and Hazlewood) is further disclosed wherein said one means for temporary interconnection (clips 22 of Hazlewood) are coupled detachably with a free second end of said two straps (distal ends of straps 18, 20 of Hazlewood/distal ends of straps 26 of Shaw), which is opposite with respect to said first end (proximal ends of the same straps; see Fig. 1 of Hazlewood/Figs. 1-4 of Shaw).


Claim 19, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Shaw, Garneau, Jacobs, and Hazelwood, as applied to claim 11 above, in view of Jerome et al. (herein Jerome)(US Patent No. 6,988,281).
Regarding claim 19, Shaw, Garneau, Jacobs, and Hazelwood together teach the limitations of claim 11, as discussed above, but fail to specifically teach wherein each one of said means for temporary interconnection has, at a distal end of one of said straps, two teeth which protrude externally, are arranged parallel to each other, and are C-shaped in cross-section, adapted to form a hook. 
However, Jerome teaches a protection device (10) for attachment to a pair of pants (see Figs. 6-8 and column 5, lines 13-40) having a main body (12, 13) and at least two extendable straps (11a-11d), wherein each strap includes a means for temporary interconnection (clips 10a-10d) at a distal end of the strap (see Fig. 6 and column 5, lines 5-35), each means for temporary interconnection including two teeth which protrude externally, are arranged parallel to each other, and are C-shaped in cross-section, adapted to form a hook (see annotated Fig. 8, note that the annotated “U-shaped” teeth are also C-shaped), so as to allow the clips to easily and securely grab onto the material of the wearer’s pants (see column 5, lines 5-35).
Therefore, based on Jerome’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the clips together taught by Shaw, Garneau, Jacobs, and Hazelwood to include, at the distal end of the strap, two teeth which protrude externally, are arranged parallel to each other, and are C-shaped in cross-section, adapted to form a hook; as doing so would allow the clips to easily and securely grab onto the material of the wearer’s garment.


    PNG
    media_image2.png
    633
    961
    media_image2.png
    Greyscale


Claim 20, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Shaw, Garneau, Jacobs, and Hazelwood, as applied to claim 11 above, in view of Stauffer (US PG Pub 2014/0033394).
Regarding claim 20, Shaw, Garneau, Jacobs, and Hazelwood together teach the limitations of claim 11, as discussed above, but fail to specifically teach wherein each one of said means for temporary interconnection has, at the distal end of said one of said straps, magnetic means for temporary coupling.
However, Stauffer teaches clasp/clip (12, 14, 16) for attaching a strap or cord (18) to an article of clothing (see Fig. 1 and paragraphs 0019-0024), wherein the clasp/clip includes magnetic means for temporary coupling (see paragraphs 0001-0007 and 0019-0024), so as to allow the clasp/clip to be securely, easily, and quickly attached to the wearer’s clothing regardless of the material of the clothing (see paragraphs 0001 and 0020).
Therefore, based on Stauffer’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the clips together taught by Shaw, Garneau, Jacobs, and Hazelwood to include magnetic means for temporary coupling; as doing so would allow the clips to be securely, easily, and quickly attached to the wearer’s clothing regardless of the material of the clothing.

Allowable Subject Matter
Claims 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. See also claim objections/informalities addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOCELYN BRAVO/Primary Examiner, Art Unit 3732